 

Exhibit 10.3

 

ADMINISTRATION AGREEMENT

 

BETWEEN

 

PORTMAN RIDGE FINANCE CORPORATION

 

AND

 

BC PARTNERS MANAGEMENT LLC

 

This Agreement (“Agreement”) is made as of the day of April 1, 2019 by and
between Portman Ridge Finance Corporation, a Delaware corporation (the
“Company”), and BC Partners Management LLC, a Delaware limited liability company
(the “Administrator”).

 

WHEREAS, the Company is a non-diversified, closed-end management investment fund
that is regulated as a business development company (“BDC”) under the Investment
Company Act of 1940, as amended (the “Investment Company Act”);

 

WHEREAS, the Company desires to retain the Administrator to provide
administrative services to the Company in the manner and on the terms
hereinafter set forth; and

 

WHEREAS, the Administrator is willing to provide administrative services to the
Company on the terms and conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Administrator
hereby agree as follows:

 

1.Duties of the Administrator

 

(a)          Employment of Administrator. The Company hereby retains the
Administrator to act as administrator of the Company, and to furnish, or arrange
for others to furnish, the administrative services, personnel and facilities
described below, subject to review by and the overall control of the Board of
Directors of the Company (the “Board”), for the period and on the terms and
conditions set forth in this Agreement. The Administrator hereby accepts such
retention and agrees during such period to render, or arrange for the rendering
of, such services and to assume the obligations herein set forth subject to the
reimbursement of costs and expenses provided for below. The Administrator shall
for all purposes herein be deemed to be an independent contractor and shall,
unless otherwise expressly provided or authorized herein, have no authority to
act for or represent the Company in any way or otherwise be deemed an agent of
the Company.

 

 

 

 

(b)          Services. The Administrator shall perform (or oversee, or arrange
for, the performance of) the administrative services necessary for the operation
of the Company. Without limiting the generality of the foregoing, the
Administrator shall provide the Company with office facilities, equipment,
clerical, bookkeeping and recordkeeping services and such other services as the
Administrator, subject to review by the Board, shall from time to time determine
to be necessary or useful to perform its obligations under this Agreement. The
Administrator shall also, on behalf of the Company, conduct relations with
custodians, depositories, transfer agents, dividend disbursing agents, other
stockholder servicing agents, accountants, attorneys, underwriters, brokers and
dealers, corporate fiduciaries, insurers, banks and such other persons in any
such other capacity deemed to be necessary or desirable. The Administrator shall
make reports to the Board of its performance of its obligations hereunder and
furnish advice and recommendations with respect to such other aspects of the
business and affairs of the Company as it shall determine to be desirable;
provided that nothing herein shall be construed to require the Administrator to,
and the Administrator shall not, in its capacity as Administrator pursuant to
this Agreement, provide any advice or recommendation relating to the securities
and other assets that the Company should purchase, retain or sell or any other
investment advisory services to the Company. The Administrator shall be
responsible for the financial and other records that the Company is required to
maintain under the Investment Company Act or otherwise and shall prepare, print
and disseminate reports to stockholders, and reports and other materials filed
with the Securities and Exchange Commission (the “SEC”). The Administrator will
provide on the Company’s behalf significant managerial assistance to those
portfolio companies that request such assistance. In addition, the Administrator
will assist the Company in determining and publishing (as necessary or
appropriate) the Company’s net asset value and net asset value per share,
overseeing the preparation and filing of the Company’s tax returns, and
generally overseeing the payment of the Company’s expenses and the performance
of administrative and professional services rendered to the Company by others.
For the avoidance of any doubt, the parties agree that the Administrator is
authorized to enter into sub-administration agreements as the Administrator
determines necessary in order to carry out the services set forth in this
paragraph, subject to the prior approval of the Company.

 

2.Records

 

The Administrator agrees to maintain and keep all books, accounts and other
records of the Company that relate to activities performed by the Administrator
hereunder and will maintain and keep such books, accounts and records in
accordance with the Investment Company Act. In compliance with the requirements
of Rule 31a-3 under the Investment Company Act, the Administrator agrees that
all records which it maintains for the Company shall at all times remain the
property of the Company, shall be readily accessible during normal business
hours, and shall be promptly surrendered upon the termination of the Agreement
or otherwise on written request. The Administrator further agrees that all
records which it maintains for the Company pursuant to Rule 31a-1 under the
Investment Company Act will be preserved for the periods prescribed by
Rule 31a-2 under the Investment Company Act unless any such records are earlier
surrendered as provided above. Records shall be surrendered in usable
machine-readable form. The Administrator shall have the right to retain copies
of such records subject to observance of its confidentiality obligations under
this Agreement.

 

2

 

 

3.Confidentiality

 

The parties hereto agree that each shall treat all information provided by each
party to the other regarding its business and operations. All confidential
information provided by a party hereto, including nonpublic personal information
(regulated pursuant to Regulation S-P), shall be used by any other party hereto
solely for the purpose of rendering services pursuant to this Agreement and,
except as may be required in carrying out this Agreement, shall not be disclosed
to any third party, without the prior consent of such providing party. The
foregoing shall not be applicable to any information that is publicly available
when provided or thereafter becomes publicly available other than through a
breach of this Agreement, or that is required to be disclosed by any regulatory
authority, any authority or legal counsel of the parties hereto, by judicial or
administrative process or otherwise by applicable law or regulation.

 

4.Compensation; Allocation of Costs and Expenses

 

In full consideration of the provision of the services of the Administrator, the
Company shall reimburse the Administrator for the costs and expenses incurred by
the Administrator in performing its obligations and providing personnel and
facilities (including rent, office equipment and utilities) for the Company’s
use hereunder, it being understood and agreed that, except as otherwise provided
herein or in that certain Investment Advisory Agreement, by and between the
Company and Sierra Crest Investment Management LLC (the “Adviser”), as amended
from time to time (the “Advisory Agreement”), the Administrator shall be solely
responsible for the compensation of its employees and all overhead expenses of
the Administrator (including rent, office equipment and utilities) that do not
relate to the services provided to the Company hereunder. For the avoidance of
doubt, the parties agree that the Company will bear all expenses associated with
contractual obligations of the Company existing prior to the effective date of
this Agreement, including those that may become unnecessary or redundant but
cannot be terminated.

 

The Company will bear all expenses of its operations and transactions, including
(without limitation except as noted) those relating to: the cost of its
organization and any offerings; the cost of calculating its net asset value,
including the cost of any third-party valuation services; the cost of effecting
any sales and repurchases of the Common Stock and other securities; fees and
expenses payable under any dealer manager or placement agent agreements, if any;
debt service and other costs of borrowings or other financing arrangements;
costs of hedging; expenses, including travel expense, incurred by the Adviser,
or members of the Investment Team, or payable to third parties, performing due
diligence on prospective portfolio companies and, if necessary, enforcing the
Company’s rights; transfer agent and custodial fees; fees and expenses
associated with marketing efforts; federal and state registration fees, any
stock exchange listing fees and fees payable to rating agencies; federal, state
and local taxes; independent directors’ fees and expenses including certain
travel expenses; costs of preparing financial statements and maintaining books
and records and filing reports or other documents with the SEC (or other
regulatory bodies) and other reporting and compliance costs, including
registration and listing fees, and the compensation of professionals responsible
for the preparation of the foregoing; the costs of any reports, proxy statements
or other notices to stockholders (including printing and mailing costs), the
costs of any stockholder or director meetings and the compensation of personnel
responsible for the preparation of the foregoing and related matters;
commissions and other compensation payable to brokers or dealers; research and
market data; fidelity bond, directors and officers errors and omissions
liability insurance and other insurance premiums; direct costs and expenses of
administration, including printing, mailing, long distance telephone and staff;
fees and expenses associated with independent audits, outside legal and
consulting costs; costs of winding up; costs incurred in connection with the
formation or maintenance of entities or vehicles to hold the Company’s assets
for tax or other purposes; extraordinary expenses (such as litigation or
indemnification); and costs associated with reporting and compliance obligations
under the Investment Company Act and applicable federal and state securities
laws. Notwithstanding anything to the contrary contained herein, the Company
shall reimburse the Administrator (or its affiliates) for an allocable portion
of the compensation paid by the Administrator (or its affiliates) to the
Company’s Chief Compliance Officer and Chief Financial Officer and their
respective staffs (based on a percentage of time such individuals devote, on an
estimated basis, to the business affairs of the Company).

 

3

 

 

5.Limitation of Liability of the Administrator; Indemnification

 

The Administrator (and its members, managers, officers, employees, agents,
controlling persons and any other person or entity affiliated with it) shall not
be liable to the Company for any action taken or omitted to be taken by the
Administrator in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as administrator for the Company
and the Company shall indemnify, defend and protect the Administrator (and its
officers, managers, partners, agents, employees, controlling persons, members,
and any other person or entity affiliated with the Administrator each of whom
shall be deemed a third party beneficiary hereof) (collectively, the
“Indemnified Parties”) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the Company
or its security holders) arising out of or otherwise based upon the performance
of any of the Administrator’s duties or obligations under this Agreement or
otherwise as administrator for the Company. Notwithstanding the preceding
sentence of this Section 5 to the contrary, nothing contained herein shall
protect or be deemed to protect the Indemnified Parties against or entitle or be
deemed to entitle the Indemnified Parties to indemnification in respect of, any
liability to the Company or its security holders to which the Indemnified
Parties would otherwise be subject by reason of willful misfeasance, bad faith
or gross negligence in the performance of the Administrator’s duties or by
reason of the reckless disregard of the Administrator’s duties and obligations
under this Agreement (to the extent applicable, as the same shall be determined
in accordance with the Investment Company Act and any interpretations or
guidance by the SEC or its staff thereunder).

 

6.Activities of the Administrator

 

The services of the Administrator to the Company are not to be deemed to be
exclusive, and the Administrator and each affiliate is free to render services
to others. It is understood that directors, officers, employees and stockholders
of the Company are or may become interested in the Administrator and its
affiliates, as directors, officers, members, managers, employees, partners,
stockholders or otherwise, and that the Administrator and directors, officers,
members, managers, employees, partners and stockholders of the Administrator and
its affiliates are or may become similarly interested in the Company as
stockholders or otherwise.

 

4

 

 

7.Duration and Termination of this Agreement

 

(a)          This Agreement shall become effective as of the first date above
written. The provisions of Section 5 of this Agreement shall remain in full
force and effect, and the Administrator shall remain entitled to the benefits
thereof, notwithstanding any termination of this Agreement. Further,
notwithstanding the termination or expiration of this Agreement as aforesaid,
the Administrator shall be entitled to any amounts owed under Section 4 through
the date of termination or expiration and Section 5 shall continue in force and
effect and apply to the Administrator and its representatives as and to the
extent applicable. This Agreement shall continue in effect for two years from
the date hereof, and thereafter shall continue automatically for successive
annual periods, provided that such continuance is specifically approved at least
annually by:

 

(i)          the vote of the Board, or by the vote of a majority of the
outstanding voting securities of the Company; and

 

(ii)         the vote of a majority of the Company’s directors who are not
parties to this Agreement or “interested persons” (as such term is defined in
Section 2(a)(19) of the Investment Company Act) of any such party, in accordance
with the requirements of the Investment Company Act.

 

(b)          The Agreement may be terminated at any time, without the payment of
any penalty, upon 60 days’ written notice, by the vote of a majority of the
outstanding voting securities of the Company, or by the vote of the Board or by
the Administrator.

 

(c)          This Agreement may not be assigned by a party without the consent
of the other party; provided, however, that the rights and obligations of the
Company under this Agreement shall not be deemed to be assigned to a
newly-formed entity in the event of the merger of the Company into, or
conveyance of all of the assets of the Company to, such newly-formed entity;
provided, further, however, that the sole purpose of that merger or conveyance
is to effect a mere change in the Company’s legal form into another limited
liability entity. The provisions of Section 5 of this Agreement shall remain in
full force and effect, and the Administrator shall remain entitled to the
benefits thereof, notwithstanding any termination of this Agreement.

 

8.Amendments of this Agreement

 

This Agreement may be amended pursuant to a written instrument by mutual consent
of the parties.

 

9.Governing Law

 

This Agreement shall be construed in accordance with the laws of the State of
New York and the applicable provisions of the Investment Company Act. To the
extent the applicable laws of the State of New York, or any of the provisions
herein, conflict with the provisions of the Investment Company Act, the latter
shall control.

 

10.Entire Agreement

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.

 

 

5

 

 

11.Notices

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

  PORTMAN RIDGE FINANCE CORPORATION         By: /s/ Edward Goldthorpe   Name:
Edward Goldthorpe   Title: President and Chief Executive Officer         BC
PARTNERS MANAGEMENT LLC         By: /s/ Justin Bateman   Name: Justin Bateman  
Title: Manager

 

Signature Page to Administration Agreement

 

 

 

